Case: 1:19-cv-07569 Document #: 25-2 Filed: 01/24/20 Page 1 of 14 PageID #:217




       EXHIBIT B
                                                         Case: 1:19-cv-07569 Document #: 25-2 Filed: 01/24/20 Page 2 of 14 PageID #:218

                           Return Date: No return date                                      12- Person
                           scheduled Hearing Date: 3/16/2020                                    Jury                                  FILED[
                                                                                                                                           10/8/2019 2:30 PM
                           9:30 AM - 9:30 AM Counroom Number:                                                                         ERIN CARTWRIG HT
                          2308                                                                                                        WEINSTEIN]
                          Location: District 1 Court                                                                                  11/15/2019 7:22 AM
                                                                                                                                      DOROTHY BROWN
                                                   Cook County, IL                                                                      CIRCUIT CLERK
                                                            IN THE CIRCUIT COURT OF [THE NINETEENTI1 JUDICIAL CIRCUIT LAKE COUNTY,
                                                                   ILLINOIS]COOK COUNTY, ILLINO                   ox COUNTY, IL
                                                                      COUNTY DEPARTMENT, CHANCERY DIVISION 2019GH4 3261
                                             [ASIA HRYNIEWICKI]
                                                           MARTIN RAGSDALE, individually and ) [Clerk of the Circuit
FILED DATE: 11/15/2019 7:22 AM 2019CH13251




                                                                                                                                               7376791
                                                           on behalf of similarly situated individuals, ) Court Lake County,
                                                                                                          Illinois]
                                                                                                                     N       2019CH13251
                                                              Plaintiff,                               ) ) Hon.

                                                                                                        [)])         Jnzy Trial Demanded

                                                                                                        [ )]

                                                                                                        [) ]
                                                           AMAZON WEB SERVICES,                          INC., a         )
                                                                                                                              Delaware corporation.            )

                                                                                                        Defendant.
                                               [ No. 19CH00001155]

                                               [Hon.]


                                               [Jury Trial Demanded]

                                                                           CLASS ACTION COMPLAINT AND JURY DEMAND

                                                               Plaintiff [Asia Hryniewicki]Martin Ragsdale (“Plaintiff’), individually and on behalf

                                                        of other similarly situated individuals, brings this Class Action Complaint against Defendant

                                                        Amazon Web Services, Inc. (“[DCfendant]Defendant”) for its violations of the Illinois

                                                        Biometric Information Privacy Act, 740 ILCS 14/1, [e/]et seq. (“BIPA”). Plaintiff alleges as

                                                        follows based on personal knowledge as to [her]his own acts and experiences, and as to all

                                                        other matters, upon information and belief, including an investigation conducted by [her]his

                                                        attorneys.

                                                                                             INTRODUCTION

                                                               1.      BIPA defines a “biometric identifier” as any personal feature that is unique to

                                                        an [indiYidual]individual, including fingerprints and hand geometry. “Biometric information” is
   Case: 1:19-cv-07569 Document #: 25-2 Filed: 01/24/20 Page 3 of 14 PageID #:219
  any information based on a biometric identifier, regardless of how it is converted or stored.

  740 ILCS 14/10. Collectively , biometric identifiers and biometric information are known as

  “biometrics.”

         2.       Defendant is a leading cloud provider in the United States, offering its customers

the ability to store their [dnta]data, access their data remotely, and [creute]create back-up copies
                                             of their data.
                                              Case: 1:19-cv-07569 Document #: 25-2 Filed: 01/24/20 Page 4 of 14 PageID #:220




                                                     3.       Defendant stores a myriad of types of data on behalf of a wide range of customers

                                             spanning virtually every industry sector.
                                   CH13251
                               2019CH13251




                                                    4.        Notably, Defendant also offers cloud storage services for businesses that
                            AM2019




                                             handle biometric identifiers and biometric information. For example, some of Defendant’s
                       7:22AM
            11/15/20197:22




                                             customers are commercial businesses that require their employees to provide their biometrics,
      DATE: 11/15/2019




                                             e.g. fingerprints, to check in and out of their shifts at work. In such a scenario, Defendant
FILED DATE:




                                             stores data and information that is generated as a result of the capture, collection, and
FILED




                                             processing of biometric identifiers. This information is considered “biometric information”

                                             subject to regulation under BIPA.

                                                    5.        Indeed, BIPA not only regulates the conduct of entities that capture and collect

                                             biometric identifiers, such as many of Defendant’s commercial customers, but also of entities

                                             that store data and information derived from those biometric identifiers, like Defendant.

                                                    6.        BIPA provides, inter [a/in] alia, that private entities, such as Defendant, may not store an

                                             individual’s biometric identifiers, such as fingerprints and hand scans, or any biometric

                                             information, including any data regardless of the manner from which it was converted, or

                                             is converted or stored, unless they first:

                                                          a. inform that person in writing that biometric identifiers or biometric information will

                                                             be stored;

                                                          b. inform that person in writing of the specific purpose and the length of term for which

                                                             such biometric identifiers or biometric information is being stored; and

                                                          c. receive a written release from the person for the storage of their biometric

                                                             identifiers or biometric information.

                                             740 ILCS 14/15(b)([1]I)-(3).




                                                                                                2
                                                Case: 1:19-cv-07569 Document #: 25-2 Filed: 01/24/20 Page 5 of 14 PageID #:221




                                                        7.      BIPA also requires private entities in possession of biometric information to

                                                develop a publicly available written policy outlining their biometric data storage and
FILED OATE: 11/15/2019 7:22A I\I/ 2O19CH13251




                                                destruction policies. 750 ILCS 14/15(a).

                                                        8.     Despite obtaining, storing, and possessing biometric information of thousands

                                                of Illinois residents, including Plaintiffs biometrics, on behalf of scores of its customers,

                                                Defendant failed to comply with BIPA.

                                                        9.     Plaintiff brings this action for statutory damages and other remedies as a result

                                                [i›f]of Defendant’s conduct in violating [her]his biometric [privacy]priYacy rights under

                                                BIPA.

                                                        10.    Compliance with BIPA is straightforward and minimally burdensome. For

                                                example, the necessary disclosures may be accomplished through a single sheet of paper or

                                                through a prominently featured notice affixed to a biometric-enabled device.

                                                        11.    BIPA’s requirements bestow a right to privacy in biometrics and a right to make an

                                                informed decision when electing whether to provide or withhold biometrics.

                                                        12.    [l2. ]The deprivation of the statutory rights conferred by BIPA constitutes the

                                                actual injuries the Illinois Legislature [soughl]sought to prevent.

                                                        13.    On behalf of [herself]himself and the proposed Class and Subclass defined

                                                below, Plaintiff seeks an injunction requiring Defendant to comply with BIPA, as well as an

                                                award of statutory damages to the Class members and monetary damages to be determined at

                                                trial, together with costs

                                                and reasonable attorneys[']’ fees.

                                                                                             PARTIES

                                                        14.    Defendant Amazon [Wcb]Web Services, Inc., is a Delaware corporation that

                                                conducts, and is licensed by the Illinois Secretary of State to conduct[,] business throughout

                                                Illinois[, including in L ake County, Illinois] and in


                                                Cook County. Defendant transacts business throughout the State and intentionally seeks to
Case: 1:19-cv-07569 Document #: 25-2 Filed: 01/24/20 Page 6 of 14 PageID #:222




transact with Illinois residents.

       15.     At all [relevant]releYant times, Plaintiff Martin Ragsdale has been a resident

[of Lake County, Illinois mid a]and citizen of the state of Illinois.

                                JURISDICTION AND VENUE

       16.     This Court may assert personal jurisdiction over Defendant pursuant to 735

ILCS 5/2-209 in accordance with the Illinois Constitution and the Constitution of the United

States, because Defendant is doing business within this state and because [Plaintiffs]Plaintiff

s claims arise out of Defendant’s unlawful in-state actions.

       17.     [l7. ]Venue is proper in [Lake]Cook County, Illinois pursuant to 735 ILCS

5/2-101, because Defendant is doing business in [Lake]Cook County, Illinois, and thus

resides there under § 2-102, and because the transaction out of which this cause of action

arises occurred in [Lake]Cook County[, Illinois].

                              FACTS SPECIFIC TO PLAINTIFF

       18.     In order to store the same on its cloud servers on behalf of its commercial

customers, Defendant obtained and possessed data and information, and/or portions of data

and information, that were [derived]deriYed from [Plaintiffs]Plaintil1°s biometric identifiers,

i.e. Defendant obtained and stored [Plaintiff s]Plaintiffs biometric information. Such

information would not exist absent the capture and collection of [Plaintiff s]Plaintiffs

biometric identifiers by Defendant’s [commercial ]customers and Defendant’s subsequent

possession and storage of the same.

       19.     After its commercial customers capture and collect the biometric identifiers of

individuals such as Plaintiff, Defendant [Stores]stores biometric information that is derived

from such biometric identifiers in a multitude of digitally converted formats.
                                              Case: 1:19-cv-07569 Document #: 25-2 Filed: 01/24/20 Page 7 of 14 PageID #:223




                                                    20.     On information and belief, Defendant has custody and control of the biometric

                                             information that it obtains and stores on its cloud servers. Defendant converts this
FILED DATE: 11/15/2019 7:22 AM 2019CH13251




                                             information into usable formats and mediums for its customers.

                                                    21.     Despite possessing Plaintiffs biometric information, Defendant has failed to

                                             implement a publicly available biometric data retention and destruction policy as required by

                                             Section 15(a) of BIPA.

                                                    22.     Further,    despite     obtaining   and     subsequently     storing    [Plaintiffs

                                             biomelric]Plaintiff’s biometric information, Defendant failed to inform Plaintiff of the

                                             length of time and purpose for which it was storing [her]his biometrics, nor did Defendant

                                             obtain [Plaintiffs]Plaintiff’s informed written consent prior to obtaining and storing [her]his

                                             biometrics, all in violation of Section 15(b) of BIPA.

                                                    23.     By failing to comply with BIPA, Defendant has violated Plaintiffs substantive state

                                             rights to biometric privacy.

                                                                                   CLASS ALLEGATIONS

                                                    24.     Plaintiff brings this action on behalf of [herself]himself and a class of

                                             similarly situated [individuals]indiYiduaIs pursuant to 735 ILCS § 5/2-801. Plaintiff seeks

                                             to represent a Class and Subclass (unless otherwise noted, “Class”) defined as follows:

                                                    Class: All residents of the state of Illinois whose biometric identifiers or biometric
                                                    information was stored by Defendant on behalf of a third-party at any time within
                                                    the applicable limitations period.

                                                    25.     Excluded from the Class are any members of the judiciary assigned to preside

                                             over this matter; any officer or director of Defendant; and any [immediate]immedi6te family

                                             member of such officer or director.

                                                    26.     There are at least thousands, if not hundreds of thousands, [o1’]of members of the Class,

                                             making the members of the Class so numerous that joinder of all members is impracticable.
                                             Case: 1:19-cv-07569 Document #: 25-2 Filed: 01/24/20 Page 8 of 14 PageID #:224




                                             Although the exact number of members of the Class is currently unknown to Plaintiff, the members

                                             can be easily identified through Defendant’s records.
FILED DATE: 11/15/2019 7:22 AM 2O19CH13251




                                                    27.     Plaintiffs claims are typical of the claims of the Class [she]he seeks to

                                             represent, because the bases of Defendant’s liability to Plaintiff and the Class is

                                             substantially the same, and because Defendant’s conduct has resulted in similar injuries to

                                             Plaintiff and to the Class.

                                                    28.     There are many questions of law and fact common to the claims of Plaintiff

                                             and the Class, and those questions predominate over any questions that may affect individual

                                             members of the Class. Common questions for the Class include, but are not limited to, the

                                             following:

                                                       a. Whether Defendant stores data or information that is derived or based on biometric

                                                           identifiers;

                                                       b. Whether Defendant made available to the public a written policy that

                                                           establishes a retention schedule and guidelines for destroying biometric identifiers

                                                           or biometric information;

                                                       c. Whether Defendant’s conduct violates BIPA;

                                                       d. Whether Defendant’s BIPA violations are willful or reckless; and

                                                       e. Whether Plaintiff and the Class are entitled to damages and [injunetive]injunctive relief.

                                                    29.     Absent a class action, most members of the Class would find the cost of

                                             litigating their claims to be prohibitively expensive and would thus have no effective remedy.

                                             The class treatment of common questions of law and fact is superior to multiple individual

                                             actions or piecemeal litigation in that it conserves the resources of the courts and the litigants

                                             and promotes consistency and efficiency of adjudication.

                                                    30.     Plaintiff will fairly and adequately represent and protect the interests of the
                                             Case: 1:19-cv-07569 Document #: 25-2 Filed: 01/24/20 Page 9 of 14 PageID #:225




                                             other members of the Class [she]he seeks to represent. Plaintiff has retained counsel with

                                             substantial[ experien ce in prosecu ting]
FILED DATE: 11/15/2019 7:22 AM 2019CH13251




                                             experience in prosecuting complex litigation and class actions. Plaintiff and [her]his

                                             counsel are committed to vigorously prosecuting this action on behalf of the other members

                                             of the Class and have the financial resources to do so. Neither Plaintiff nor [her]his counsel

                                             has any interest adverse to those of the other members of the Class.

                                                    31.     Defendant has acted and failed to act on grounds generally applicable to

                                             the Plaintiff and the other members of the Class, requiring the Court’s imposition of uniform

                                             relief to ensure compatible standards of conduct toward the members of the Class and making

                                             injunctive or corresponding declaratory relief appropriate for the Class as a whole.

                                                                                      COUNT I
                                                   Violations of the Illinois Biometric Information Privacy Act, 740 ILCS 14/15(a)
                                                           (On behalf of Plaintiff and the Class and against Defendant)

                                                    32.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

                                                    33.     Defendant is a private entity under BIPA. 740 ILCS 14/10.

                                                    34.     Section [IS]15(a) of BIPA provides that private entities in possession of biometric

                                             information must develop a publicly available biometric data retention and destruction policy.

                                                    35.     As discussed herein, Defendant obtains and stores biometric information on

                                             behalf of its customers, and Defendant obtained and stored [Plaintiffs]Plaintiff s biometric

                                             information. Thus, Defendant necessarily, even if temporarily, possessed Plaintiffs biometric

                                             information in order to store the same and make the same available for remote and third-party

                                             access to its customers.

                                                    36.     On information and belief, Defendant maintains custody and control of the

                                             biometric information it possesses on its servers.
                                             Case: 1:19-cv-07569 Document #: 25-2 Filed: 01/24/20 Page 10 of 14 PageID #:226




                                                    37.     Despite obtaining Plaintiffs biometric information and in violation of Section

                                             [15]l5(a) of BIPA, Defendant failed to develop and make publicly available a biometric data
FILED DATE: 11/15/2019 7:22 AM 2019CH13251




                                             retention and destruction policy.


                                                    38.     Thus, Defendant violated Section [l5]15(a) of BIPA and, in doing so, has

                                             violated[P lainl if Us Su bstantive] Plaintiff’s substantive state rights to biometric privacy

                                                    39.     [39, ]BIPA provides for statutory damages of $5,000 for each willful and/or

                                             reckless violation of BIPA and, alternatively, damages of $1,000 for each negligent violation

                                             of BIPA. 740 ILCS 14/20([l]1)-(2).

                                                    40.     [Defendanl ]Defendant’s violations of Section 15(a) of BIPA, as set forth

                                             herein, were [bowing]knowing and willful, or were at least in reckless disregard of the

                                             [Statutory]statutory requirements. Alternatively, Defendant negligently failed to comply with

                                             Section 15(a) BIPA.

                                                    41.     Accordingly, with respect to Count I, Plaintiff, on behalf of [herself]himself

                                             and the proposed Class, prays for the relief set forth below, including statutory damages for

                                             each of Defendant’s violations of Section 15(a) of BIPA.

                                                                                     COUNT II
                                                   Violations of the Illinois Biometric Information Privacy Act, 740 ILCS
                                                            14/15(b) (On behalf of Plaintiff and the Class and against Defendant)

                                                    42.     Plaintiff hereby incorporates the foregoing [allegations]alle8ations as if fully set forth herein.

                                                    43.     Defendant is a private entity under BIPA. 740 ILCS 14/10.

                                                    44.     Section [IS]15(b) of BIPA provides that private entities may not store an

                                             individual[']’s biometric information unless they first inform the individual of the purpose

                                             and length of time for which such biometric [information]tnformation is being stored and

                                             obtain such individual’s written consent.
                                             Case: 1:19-cv-07569 Document #: 25-2 Filed: 01/24/20 Page 11 of 14 PageID #:227




                                                    45.     As discussed herein, Defendant obtains and stores biometric information on

                                             behalf of its customers, and Defendant obtained [Plaintiff's]Plaintiffs biometric information,
FILED DATE: 11/15/2019 7:ZZ AM 2019CH13251




                                             in order to store the same and make the same available for remote and third-party access.

                                                    46.     On information and belief, Defendant maintains custody and control of the

                                             biometric information it stores on its servers.


                                                     47.     Despite storing [Plainti f”Ps]Plaintiff s biometric information and in violation

                                             of[”] Section 15(b) of BIPA, Defendant failed to provide Plaintiff with any notice concerning

                                             the purpose for which[her bioiiietric infomialion] his biometric information was being

                                             [Stored]stored     by   Defendant,     the   [lenglh]length   of   time   for   which   Defendant

                                             [plilnned]planned to store [her]his biometric information, or when Defendant planned to

                                             delete [her]his biometric [infonnatiou]information, nor did Defendant obtained [Plaintiff

                                             s]Plaintiffs written consent before storing [her]his biometric information.

                                                     48.    Thus, Defendant violated Section 15(b) of BIPA and, in doing so, has violated

                                             Plaintiffs substantive state rights to biometric privacy.

                                                    49.     BIPA provides for statutory damages of $5,000 for each willful and/or reckless

                                             violation of BIPA and, alternatively, damages of $[l,000]1,000 for each negligent violation

                                             of BIPA. 740 ILCS 14/20([l]1)-(2).

                                                    50.       Defendant[’]'s violations of Section 15(b) of BIPA, as set forth herein, were knowing

                                             and willful, or were at least in reckless disregard of the statutory requirements. Alternatively,

                                             Defendant negligently failed to comply with Section 15(b) BIPA.

                                                    51.     Accordingly, with respect to Count II, Plaintiff, on behalf of [herself]himself

                                             and the proposed Class, prays for the relief set forth below, including statutory damages for

                                             each of Defendant’s violations of Section 15(b) of BIPA.
                                             Case: 1:19-cv-07569 Document #: 25-2 Filed: 01/24/20 Page 12 of 14 PageID #:228




                                                                                 PRAYER FOR RELIEF

                                                    [WHEREFORE]THEREFORE, Plaintiff, on behalf of [herself]himself and the proposed Class,
                                                    respectfully
FILED DATE: 11/15/2019 7:22 AM 2019CH13251




                                             requests that this Court enter an Order:

                                                        a. Certifying the Class as defined above, appointing Plaintiff as class representative

                                                            and the undersigned as class counsel;

                                                        b. Declaring that Defendant’s actions, as set forth herein, violate Sections [l

                                                            5]15(a) and 15(b) of BIPA;

                                                        c. Awarding injunctive and equitable relief as necessary to protect the interests of

                                                            Plaintiff and the Class by requiring Defendant to comply with BIPA;

                                                        d. Awarding statutory damages of $5,000 for each willful and/or reckless violation of

                                                            BIPA, pursuant to 740 ILCS 14/20(2);

                                                        e. Awarding statutory damages of $1,000 for each negligent violation of BIPA,

                                                            pursuant to 740 ILCS 14/20(I);

                                                        f. Awarding reasonable attorneys’ fees, costs, and other litigation expenses

                                                            pursuant to 740 ILCS 14/20(3);

                                                        g. Awarding pre- and post-judgment interest, as allowable by law; and

                                                        h. Awarding such further and other relief as the Court deems just and equitable.

                                                                                     JURY DEMAND

                                                    Plaintiff requests trial by jury of all claims that can be so tried.


                                             Dated: [October 8,]November 15, 2019[ ] Respectfully Submitted,

                                                                                           [ASIA HRYNIEWICKI]MARTIN RAGSDALE,
                                                                                           individually and on behalf of a class of similarly
                                                                                           situated individuals

                                                                                   By:     /s/ [Jad]lad Sheikali
Case: 1:19-cv-07569 Document #: 25-2 Filed: 01/24/20 Page 13 of 14 PageID #:229




                                      One [ofPlciintiff’›']of Plaintiff’s Attorneys

Jad Sheikali [(ARDC #6324641)][A ndrew]Andrew T. Heldut[ (ARDC #633 1542) M CGUIRE]
MCGU1RE LAW, P.C. (#56618)
55 W[,]. Wacker Drive, 9th FI.
Chicago, IL 60601
Tel: (312) 893-7002
[jsheikali Nmcgpc.cOm aheldut J
mcgpc.com]
jsheikali@mcgpc.com
aheldut@mcgpc.com
[Atlo rneys fbr plaintiff and the Piitcitive C1ci.ve] Attorneys for Plaintiff and the Putative Class
Case: 1:19-cv-07569 Document #: 25-2 Filed: 01/24/20 Page 14 of 14 PageID #:230




 Document comparison by Workshare 9.5 on Monday, November 18, 2019
 12:07:54 PM
 Input:
                     file://C:\Users\mp074453\Desktop\Amazon - AWS
 Document 1 ID       Hryniewicki BIPA Case\Asia Hryniewicki v Amazon Web
                     Services Inc. complaint 10-8-19.pdf
                     Asia Hryniewicki v Amazon Web Services Inc. complaint
 Description
                     10-8-19
                     file://C:\Users\mp074453\Desktop\Amazon - AWS
 Document 2 ID
                     Hryniewicki BIPA Case\Ragsdale Complaint_AWS.pdf
 Description         Ragsdale Complaint_AWS
 Rendering set       MLB Set 1

 Legend:
 Insertion
 [Deletion ]
 Moved from
 Moved to
 Style change
 Format change
 Moved deletion
 Inserted cell
 Deleted cell
 Moved cell
 Split/Merged cell
 Padding cell

 Statistics:
                     Count
 Insertions                               119
 Deletions                                103
 Moved from                                 0
 Moved to                                   0
 Style change                               0
 Format changed                             0
 Total changes                            222
